DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gerald Gray on 12/02/2021.
The application has been amended as follows: 

1. (Currently Amended) An apparatus for intra prediction of a current video coding block of a frame of a video signal on the basis of a plurality of reference samples from a set of neighboring video coding blocks of the current video coding block, the frame comprising a plurality of samples, each sample being associated with a sample value and a position within the frame, the apparatus comprising:
a processing unit configured to:
determine a preliminary fitting plane on the basis of the plurality of reference samples, wherein the preliminary fitting plane is defined by a set of preliminary fitting plane parameters;
, by a clip3() function, those preliminary fitting plane parameters of the set of preliminary fitting plane parameters having a parameter value that lies outside of a predefined range of allowable parameter values to an adjusted parameter value lying inside of the predefined range of allowable parameter values and maintain those preliminary fitting plane parameters of the set of preliminary fitting plane parameters having a parameter value that lies inside of the predefined range of allowable parameter values;
determine an adjusted fitting plane on the basis of the clipped fitting plane parameters and unclipped fitting plane parameters, wherein the adjusted fitting plane defines a plurality of fitting samples, each fitting sample being associated with a fitting sample value and a position within the frame; and
predict the samples of the current video coding block on the basis of the plurality of fitting samples defined by the adjusted fitting plane.

2. (Original) The apparatus of claim 1, wherein the processing unit is configured to determine the fitting plane on the basis of the plurality of reference samples by determining the set of fitting plane parameters, including a first fitting plane parameter a, a second fitting plane parameter b and a third fitting plane parameter c on the basis of the plurality of reference samples such that the plurality of fitting sample values [circumflex over (p)].sub.pred[x, y] are defined by the following equation:

    PNG
    media_image1.png
    139
    574
    media_image1.png
    Greyscale



3. (Previously presented) The apparatus of claim 2, wherein the processing unit is configured to perform a multi-linear regression for determining the fitting plane parameters on the basis of the plurality of reference samples.

4. (Previously presented) The apparatus of claim 2, wherein the processing unit is configured to clip one or both of the first fitting plane parameter a and the second fitting plane parameter b and to adjust the third fitting plane parameter c on the basis of the following equation:

    PNG
    media_image2.png
    256
    852
    media_image2.png
    Greyscale

wherein ĉ denotes the adjusted third fitting plane parameter, N denotes the number of reference samples, p.sub.rs[i] denotes the reference sample value at the position x, y, a.sub.CLIP denotes the clipped first fitting plane parameter, and a.sub.CLIP denotes the clipped second fitting plane parameter.

5. (Previously presented) The apparatus of claim 2, wherein the processing unit is configured to clip one or both of the first fitting plane parameter a and the second fitting plane 

    PNG
    media_image3.png
    207
    1307
    media_image3.png
    Greyscale

wherein a.sub.CLIP denotes the clipped first fitting plane parameter, b.sub.CLIP denotes the clipped second fitting plane parameter, clip3() denotes a clipping function, k.sub.w denotes a weighting factor, C.sub.C denotes a color component, L denotes the length of block side defined by the reference samples of one of the neighboring video coding blocks of the set of neighboring video coding blocks and wherein the maximum absolute value K.sub.max(C.sub.C, L) is defined by the following equation:

    PNG
    media_image4.png
    170
    702
    media_image4.png
    Greyscale

wherein Vmax(C.sub.C) denotes a maximum sample value, Vmin(C.sub.C) denotes a minimum sample value and L denotes a width defined by the reference samples of one of the neighboring video coding blocks of the set of neighboring video coding blocks.

6. (Original) The apparatus of claim 5, wherein the maximum sample value Vmax(CC) is the maximum of the reference samples in a first neighboring video coding block and the minimum sample value Vmin(CC) is the minimum reference sample value of the reference samples in the first neighboring video coding block.

7. (Original) The apparatus of claim 5, wherein the maximum sample value Vmax(CC) is the maximum of the samples of the frame and the minimum reference sample value Vmin(CC) is the minimum of the samples of the frame.

8. (Original) The apparatus of claim 1, wherein the processing unit is configured to automatically determine the respective predefined ranges of allowable parameter values.

9. (Previously presented) The apparatus of claim 1, wherein the processing unit is further configured to clip the samples, which have been predicted on the basis of the plurality of fitting samples defined by the adjusted fitting plane, when the sample values lie outside of a predefined range of sample values.

10. (Previously presented) The apparatus of claim 1, wherein the processing unit is configured to clip the fitting plane parameters such that the adjusted fitting plane values fall within at least one of a range of bit depth values, a range defined by the minimum and maximum sample values of the samples of the frame, and a range defined by the maximum and minimum value of the reference samples.

11. (Previously Presented) The apparatus of claim 1, wherein the set of neighboring video coding blocks of the current video coding block comprises one or both of a video coding block above the current video coding block and a video coding block to the left of the current video coding block.

12. (Original) An encoding apparatus for encoding a current video coding block of a frame of a video signal, the current video coding block comprising a plurality of samples, each sample being associated with a sample value, the encoding apparatus comprising:
an intra prediction apparatus according to claim 1 for providing a predicted video coding block; and
an encoding unit configured to encode the current video coding block on the basis of the predicted video coding block.

13. (Previously Presented) A decoding apparatus for decoding an encoded video coding block of a frame of a video signal, the encoded video coding block comprising a plurality of samples, each sample being associated with a sample value, the decoding apparatus comprising:
an intra prediction apparatus according to claim 1 for providing a predicted video coding block; and
the intra prediction apparatus further configured to restore a video coding block on the basis of an encoded video coding block and the predicted video coding block.

14. (Currently Amended) A method for intra-prediction of a current video coding block of a frame of a video signal on the basis of a plurality of reference samples from a set of neighboring video coding blocks of the current video coding block, the frame comprising a plurality of samples, each sample being associated with a sample value and a position within the frame, the method comprising:

Clipping, by a clip3() function, those preliminary fitting plane parameters of the set of preliminary fitting plane parameters having a parameter value that lies outside of a predefined range of allowable parameter values to an adjusted parameter value lying inside of the predefined range of allowable parameter values and maintaining those preliminary fitting plane parameters of the set of preliminary fitting plane parameters having a parameter value that lies inside of the predefined range of allowable parameter values;
determining an adjusted fitting plane on the basis of the clipped fitting plane parameters and unclipped fitting plane parameters, wherein the adjusted fitting plane defines a plurality of fitting samples, each fitting sample being associated with a fitting sample value and a position within the frame; and
predicting the samples of the current video coding block on the basis of the plurality of fitting samples defined by the adjusted fitting plane.

15. (Original) A non-transitory computer-readable medium comprising program code which, when executed by a processor, causes the method of claim 14 to be performed.

16. (Previously Presented) The apparatus of claim 3, wherein the multi-linear regression includes a least-squares method.

17. (Cancelled) 



Allowable Subject Matter
Claims 1-16 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record fails to teach or render obvious the combination of the following elements “clip, by a clip3() function, those preliminary fitting plane parameters of the set of preliminary fitting plane parameters having a parameter value that lies outside of a predefined range of allowable parameter values to an adjusted parameter value lying inside of the predefined range of allowable parameter values and maintain those preliminary fitting plane parameters of the set of preliminary fitting plane parameters having a parameter value that lies inside of the predefined range of allowable parameter values; and determine an adjusted fitting plane on the basis of the clipped fitting plane parameters and unclipped fitting plane parameters, wherein the adjusted fitting plane defines a plurality of fitting samples, each fitting sample being associated with a fitting sample value and a position within the frame” with limitations taken within others in the claims.
Suzuki et al (US 20120294358) discloses using each of pixels values themselves of a block to be processed to obtain each of the parameters of a function representing a plane approximating the pixel values; obtaining pixel values on a plane represented by the supplied plane parameters; and predicting the values of the plane parameters, and obtains the difference between the prediction values and the actual plane parameter values.

Ikai (US 20160134869) discloses reducing an amount of calculation for illumination compensation in an LM prediction by either subsampling neighbor pixels and deriving an illumination variation parameter, or deriving one normalization shift value of two normalization shift values for normalizing parameters which are used when deriving the illumination variation parameter, with a dependency on the other normalization shift value, wherein the LM first parameter clip unit limits the first parameter a1 according to magnitude of the second parameter a2 using a clip3() function.
However, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482